                      UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                                WESTERN DIVISION


EQUITY PARTNERS HG, LLC and                            CIV. 18-5006-JLV
HERITAGE GLOBAL PARTNERS, INC.,

                  Plaintiffs,                               ORDER

     vs.

SAMSON, INC.; BLACK EARTH, LLC;
and KENNETH PRICE,

                  Defendants.


                                  INTRODUCTION

      Plaintiffs Equity Partners HG, LLC and Heritage Global Partners, Inc.,

brought this diversity action against defendants Samson, Inc., Black Earth, LLC

and Kenneth Price (“defendant Price”) centered on a contract between plaintiffs,

Samson and Black Earth.1        (Docket 1). Plaintiffs allege Samson and Black

Earth breached the contract and were thereby unjustly enriched.     Id.   Plaintiffs

further allege defendant Price tortiously interfered with the contract.   Id.

Samson counterclaims, alleging plaintiffs breached the contract first. (Docket

21). Plaintiffs moved for summary judgment on all counts, including Samson’s

counterclaim. (Docket 33).       Defendant Price moved for summary judgment on

the tortious interference claim. (Docket 36).




      1The court refers to Kenneth Price as defendant Price to distinguish him
from his son, Stanley Price, who also played a part in these events.
      Pursuant to 28 U.S.C. § 636(b)(1)(B) and the court’s standing order of

October 16, 2014, the court referred the motions to Magistrate Judge Veronica L.

Duffy for a report and recommendation (“R&R”).    (Docket 49). The magistrate

judge concluded plaintiffs were entitled to summary judgment on their breach of

contract claim against Samson as well as on Samson’s counterclaim. (Docket

50 at pp. 15-19). She further found defendant Price was entitled to summary

judgment on the tortious interference claim.   Id. at pp. 30-34. Finally, she

recommended denying summary judgment on plaintiffs’ breach of contract claim

against Black Earth and their unjust enrichment claim against Black Earth and

Samson.    Id. at pp. 14, 19. Defendants timely objected to the R&R. (Docket

51). For the reasons given below, the court sustains defendants’ objections in

part and overrules them in part. The R&R is adopted as modified by this order.

I.    Defendants’ Objections

      Defendants raise three factual and three legal objections to the R&R.

(Docket 51). Plaintiffs did not object to the R&R but did respond to defendants’

objections. (Docket 52).   As summarized by the court, defendants’ factual

objections assert:

      1.    Plaintiffs knew defendant Price had negotiated with OnCourse
            Capital, LLC (“OnCourse”), to purchase Samson before he
            entered into the exclusive marketing and sale agreement with
            plaintiffs. (Docket 51 at p. 2).

      2.    Plaintiffs canceled the auction of Samson’s goods before
            defendant Price sold the goods to OnCourse. Id. at pp. 2-4.



                                       2
      3.     Defendant Price only personally received $400,000 of
             Samson’s sale price. Id. at p. 4. The sale price of
             $540,000 was secured by a note. Id.

Defendants’ legal objections argue:

      1.     OnCourse’s purchase of Samson’s assets was not an “entirety
             sale” for the purposes of the contract between plaintiffs and
             Samson. Id. at p. 5.

      2.     Plaintiffs were not entitled to an entirety sale commission fee.
             Id. at p. 6.

      3.     Defendants did not agree to modify the contract to permit an
             entirety sale during Phase II of the exclusivity period. Id. at
             pp. 6-7.

The court sustains defendants’ third factual and legal objections, but overrules

the remainder.

II.   Summary Judgment Standard

      Under Federal Rule of Civil Procedure 56(a), a movant is entitled to

summary judgment if the movant can “show that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). Once the moving party meets its burden, the nonmoving

party may not rest on the allegations or denials in the pleadings, but rather must

produce affirmative evidence setting forth specific facts showing that a genuine

issue of material fact exists.   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256

(1986). Only disputes over facts which might affect the outcome of the case

under the governing substantive law will properly preclude summary judgment.

Id. at 248. “[T]he mere existence of some alleged factual dispute between the

parties will not defeat an otherwise properly supported motion for summary
                                          3
judgment; the requirement is that there be no genuine issue of material fact.”

Id. at 247-48 (emphasis in original).

       If a dispute about a material fact is genuine, that is, if the evidence is such

that a reasonable jury could return a verdict for the nonmoving party, then

summary judgment is not appropriate.          Id.   However, the moving party is

entitled to judgment as a matter of law if the nonmoving party failed to “make a

sufficient showing on an essential element of her case with respect to which she

has the burden of proof.”    Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

In such a case, “there can be ‘no genuine issue as to any material fact,’ since a

complete failure of proof concerning an essential element of the nonmoving

party’s case necessarily renders all other facts immaterial.”      Id. at 323.

       In determining whether summary judgment should issue, the facts and

inferences from those facts must be viewed in the light most favorable to the

nonmoving party. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475

U.S. 574, 587-88 (1986).     The key inquiry is “whether the evidence presents a

sufficient disagreement to require submission to a jury or whether it is so

one-sided that one party must prevail as a matter of law.”       Anderson, 477 U.S.

at 251-52.

III.   Analysis

       A.    Factual objections

       The magistrate judge made factual findings the court will not recite here.

(Docket 50 at pp. 1-11). Defendants challenge three specific factual findings.

                                          4
(Docket 51 at pp. 1-5).   The court sustains defendants’ third factual objection

but finds the contested fact does not impact the summary judgment motions.

The court overrules the first and second factual objections.2

      Defendants assert their factual objections preclude granting summary

judgment to plaintiffs. (Docket 51 at pp. 4-5). Because it overrules

defendants’ relevant objections, the court adopts the R&R’s recommendation

that summary judgment be granted in part to plaintiffs.

            1.     First objection

      Defendants’ first objection takes issue with the magistrate judge’s finding

that defendant Price began negotiating with Richard Whipp, representing

OnCourse, “prior to November 4, 2017,” for the sale of Samson, without

plaintiffs’ knowledge. (Docket 51 at p. 2). Defendants assert defendant Price

began negotiations on April 13, 2016, and that plaintiffs “were aware of prior

negotiations.” Id. The record supports neither assertion.

      Defendant Price, on behalf of Samson, admitted in response to an

interrogatory that his April 13 communication with OnCourse was “not

regarding” the sale of Samson. (Docket 34-4 at p. 2).     He also stated that

“[l]awyers” communicated about the sale on or about November 7, 2017.        Id.

Defendants further admit Samson “renewed communications with OnCourse” on


      2Defendants   object to the magistrate judge’s consideration of facts that
were not presented in plaintiffs’ statement of undisputed material facts.
(Docket 51 at p. 3). “The court need consider only the cited materials, but it
may consider other materials in the record.” Fed. R. Civ. P. 56(c)(3). The
magistrate judge was free to consider all evidence in the record, as is this court.
                                         5
or about November 3, 2017. (Docket 41 at ¶ 25). The record also contains an

e-mail from Mr. Whipp to defendant Price, dated November 4, 2017, with a draft

contract for the sale of Samson.    The record evidence cannot support a finding

that defendants and OnCourse negotiated regarding the sale of Samson in April

of 2016. The court finds negotiations took place in early November 2017.

      Furthermore, there is no evidence in the record to support a conclusion

defendants and OnCourse negotiated the sale before the exclusive sale

agreement took effect. Defendants point to defendant Price’s deposition

testimony in which he stated he “told them that we had some potential buyers

already . . . there were some other companies that we exchanged emails with.”3

(Docket 34-2 at p. 9). This statement—which does not specifically identify

OnCourse as a potential buyer—does not specify when defendant Price

communicated with the potential buyers.

      There is also no evidence to support defendants’ assertions that plaintiffs

knew about defendant Price’s prior negotiations with OnCourse. Defendants

again cite to defendant Price’s deposition testimony quoted above. Defendant

Price did not testify he specifically told plaintiffs he had negotiated with

OnCourse to purchase Samson, at least according to the portions of his

deposition filed with the court.   (Docket 34-2 at p. 9). Defendant Price’s

statement was nonspecific and plural, referring to multiple “potential buyers”



      3The  preceding page of deposition testimony makes clear “them” refers to
plaintiffs. (Docket 51-1 at p. 2).
                                        6
and “other companies,” which leaves the court little basis to conclude he told

plaintiffs about OnCourse’s interest in purchasing Samson.       Id.

      Defendants’ first factual objection is overruled.

            2.       Second objection

      The magistrate judge found defendant Price agreed to sell Samson to

OnCourse before plaintiffs canceled the auction of Samson’s goods. (Docket 50

at pp. 6-11).    She relied on this finding as a partial basis for granting summary

judgment to plaintiffs on their breach of contract claim against Samson.          Id. at

pp. 15-19. Defendants object, contesting an affidavit submitted by plaintiffs’

auctioneer, Phil Robinson, attesting that Stanley Price told him to cancel the

auction because Samson had been sold. (Docket 51 at pp. 2-4) (citing Docket

34-10). They instead ask the court to rely on defendant Price’s deposition

testimony, his responses to interrogatories, and e-mails to conclude plaintiffs

canceled the auction on November 6, one day before he signed the Samson sale

contract. Id.     The record does not support defendants’ objection.

      The most obvious problem with defendants’ objection is the lack of

testimony from Stanley Price.     The auctioneer testified in an affidavit that

Stanley Price informed him—“in advance of the auction”—that Samson was in

sale negotiations. (Docket 34-10 at p. 1). He further testified that Stanley

Price canceled the auction on November 7, after Samson was sold.         Id. at p. 2.

Testimony from Stanley Price, the only other person, so far as the court is aware,



                                          7
who participated in the conversation with the auctioneer, would seem necessary

to support defendants’ objection.

      But in response, defendants provide only statements from defendant Price.

On November 8, 2017, defendant Price wrote in an e-mail to an Equity Partners

employee he “thought the auction was supposed to be held” and asserted there

could have been equipment to sell at the auction.4    (Docket 34-14 at p. 2).   In

response to an interrogatory and in deposition testimony, defendant Price

claimed plaintiffs canceled the auction on November 6. (Dockets 34-2 at p. 7,

34-4 at p. 3 & 51-1 at p. 2). Defendant Price alleged one of plaintiffs’ employees

told Stanley Price they were cancelling the auction on November 6. (Docket

51-1 at p. 2). The portion of defendant Price’s deposition on file with the court

shows his inability to identify the employee.   Id. In his interrogatory response,

defendant Price alleged he had “assets . . . available for auction” and that he and

Stanley Price “stat[ed] that [they] wanted the auction to go forward.” (Docket

34-4 at p. 3).

      This record is insufficient for the court to conclude a genuine dispute

exists as to the timing of the auction cancellation. Plaintiffs produced an

affidavit of the auctioneer and e-mails from the auctioneer team showing the

auction was canceled on November 7 at the request of Stanley Price. (Dockets

      4Defendant   Price’s statement is contradicted by the contract between
Samson and OnCourse, signed on November 7, in which Samson agreed to sell
“all assets used in the Business, including machinery, equipment, inventory and
Intellectual Property[.]” (Docket 34-12 at p. 1). Defendants do not explain
what equipment could have been sold at the auction.

                                        8
34-10 & 34-15).    Defendants produced only hearsay testimony from defendant

Price as to the statements of his son.5    “[I]nadmissible hearsay . . . may not be

used to defeat summary judgment.”         Brewington v. Keener, 902 F.3d 796, 802

(8th Cir. 2018) (internal citation omitted).   Even viewing the facts in the light

most favorable to defendants, “[t]he evidence does not present a sufficient

dispute to require submission to a jury” without testimony from Stanley Price.

Smith, 926 F.3d at 485 (internal citation omitted).

       Defendants’ second factual objection is overruled.

             3.    Third objection

       Defendants’ third objection concerns the magistrate judge’s statement

that defendant Price personally received and kept the $1 million proceeds of the

Samson sale. (Docket 51 at p. 4). They assert defendant Price only received

$400,000 of the sale price and the remaining $540,000 was secured by a note.

Id.   Plaintiffs defend the magistrate judge’s statement by pointing to the Samson

sale contract and defendant Price’s deposition testimony. (Docket 52 at p. 4).

The court sustains the objection.

       The Samson sale contract provided that OnCourse would pay $1 million to

Samson for the sale of its assets. (Docket 34-12 at p. 1). Defendant Price

testified in his deposition he received $400,000 of the sale price personally in

cash. (Docket 34-2 at p. 7). He also agreed the remaining amount—

       5Defendants  do not explain how defendant Price’s statements, which are
clearly hearsay, could be admissible at trial. See Smith v. Kilgore, 926 F.3d 479,
485 (8th Cir. 2019) (party offering evidence against summary judgment “must
demonstrate that the evidence may be offered at trial in an admissible form.”).
                                         9
$600,000—was initially secured by a seven-year note.       Id. Defendant Price

also testified, however, that the $600,000 loan was reduced by $60,000 to a total

of $540,000 and the length of repayment was extended to eight years.         Id.

Although the portion of the deposition on file with the court indicates plaintiffs’

counsel asked defendant Price why the loan was reduced, his response is not in

the record. Id.

      Defendant Price’s testimony shows he did not receive the full $1 million

sale proceeds, as the magistrate judge found. (Docket 50 at p. 11). Plaintiffs

did not produce any facts contesting defendant Price’s testimony. The court

sustains defendants’ third factual objection and modifies the R&R consistent

with this ruling. However, as discussed below, the amount of the Samson sale

proceeds defendant Price personally received has no bearing on the damages

plaintiffs are entitled to as a result of Samson’s breach of contract.    See infra

Section III.C.

             4.    Breach of contract

      The magistrate judge recommended granting summary judgment to

plaintiffs on their breach of contract claim because Samson breached the

contract first, excusing plaintiffs’ decision to cancel the auction.6   (Docket 50 at


      6The  magistrate judge also concluded summary judgment was appropriate
because plaintiffs were entitled to rely on Stanley Price’s statements before the
auction that Samson had been sold because, as Samson’s president and the son
of its CEO, he was an agent of Samson speaking within the scope of his
authority. (Docket 50 at pp. 18-19). Defendants do not challenge this
alternative ruling and the court adopts it in full.

                                         10
pp. 15-19).    Defendants only object to this recommendation on factual grounds,

arguing there is a genuine dispute as to “which party breached first.” (Docket

51 at pp. 4-5). In overruling defendants’ second factual objection, the court

found Stanley Price instructed plaintiffs’ auctioneer to cancel the auction

because Samson had been sold.        See supra Section III.A.2. The record

supports the R&R’s conclusion that Samson breached the contract first by

selling itself outside plaintiffs’ control. Summary judgment is appropriate.

      Setting the timing of the sale versus the cancellation of the auction aside,

the record also clearly indicates Samson breached the contract by negotiating for

its sale without plaintiffs’ knowledge or input.7      Defendant Price admits as

much. (Docket 38 at ¶ 8) (Defendant “Price did not inform [plaintiffs] of the

negotiations nor refer the buyer to [plaintiffs].”).    The contract granted plaintiffs

an “exclusive right to advertise, market and sell” Samson for a 120-day

exclusivity period following the contract date.8       (Docket 34-1 at p. 1).   The

contract barred Samson from selling itself or its assets during the exclusivity

period. Id. at pp. 1-2.   Samson agreed that “[a]ll communications and inquiries

regarding [Samson] shall be directed to” plaintiffs.       Id. at p. 2. In their

summary judgment briefing, defendants argued negotiating with OnCourse, if a

breach at all, could not constitute a material breach. (Docket 40 at pp. 5-6).

      7The  R&R did not address whether summary judgment was appropriate on
this basis. Nevertheless, the court has authority to modify an R&R to grant
summary judgment on bases not considered by the magistrate judge. Fed. R.
Civ. P. 72(b)(3).
      8The    exclusivity period ran from August 8, 2017, until December 6.
                                          11
      “Under South Dakota law, a material breach is one that ‘would defeat the

very object of the contract.’ ”   Miller v. Mills Const., Inc., 352 F.3d 1166, 1172

(8th Cir. 2003) (quoting Icehouse, Inc. v. Geissler, 636 N.W.2d 459, 465 (S.D.

2001)). Materiality is generally a question of fact for the jury.

      In this case, however, there is no genuine factual dispute as to breach or

materiality of that breach to submit to a jury.    Defendants admitted negotiating

to sell Samson during the exclusivity period.     See supra Section III.A.1.    The

object of the contract was to “sell, lease or otherwise dispose of” Samson or its

assets. (Docket 34-1 at p. 1). The contract achieved that objective by reserving

to plaintiffs the “exclusive right to advertise, market and sell” Samson through

an “advertising and marketing program[,]” the development of which was “the

sole responsibility of” plaintiffs.   Id. at pp. 1-2. The contract also assigned

plaintiffs the responsibility to “negotiate with all prospects” and to “solicit offers

for the purchase” of Samson, with accompanying directives for negotiation.         Id.

at pp. 2-3 (emphasis added).

      Samson’s decision to circumvent the contractual process and negotiate its

sale without plaintiffs’ involvement clearly breached the contract and defeated its

object. Plaintiffs were retained to negotiate and sell Samson. The contract

expressly forbade defendants from independently negotiating a sale.        In

defiance of the contract, Samson independently negotiated and sold itself,

cutting plaintiffs out.   Under these circumstances, the court finds the evidence



                                           12
as to the materiality of Samson’s breach is “so one-sided” that plaintiffs are

entitled to summary judgment.     Anderson, 477 U.S. at 252.

      B.     Legal objections

      Having determined plaintiffs are entitled to summary judgment on their

breach of contract claim, the court turns to damages.9    The magistrate judge

recommended granting plaintiffs $123,853.03 in damages on their breach of

contract claim. (Docket 50 at pp. 19-29). Defendants’ legal objections attack

the magistrate judge’s damages analysis.    The court overrules defendants’ first

and second legal objections, but sustains their third objection.

      A review of the contract illustrates defendants’ objections. The contract

established two phases. In Phase I, lasting for 60 days between August 8, 2017

and October 7, plaintiffs were to attempt to sell Samson as a going concern,

referred to as an “entirety sale.” (Docket 34-1 at p. 1). If Phase I ended without

an entirety sale, plaintiffs were to arrange an auction for Samson’s assets within

45 to 60 days of the end of Phase I. Id. Defendants agreed to pay plaintiffs

their “Entirety Sale phase” expenses, not to exceed $20,000, and their “Auction

Phase” expenses, with no cap.    Id. at p. 3. Defendants also agreed to pay a




      9The magistrate judge recommended summary judgment not be granted
against Black Earth on plaintiffs’ breach of contract and unjust enrichment
claims. (Docket 50 at p. 14). Plaintiffs do not object to this recommendation
and the court accepts it.

                                       13
$100,000 commission for assets sold during an entirety sale.10 Id. If assets

were sold at an auction, purchasers would be responsible for paying plaintiffs’

fee. Id.

             1.      First objection

      Defendants first object to the magistrate judge’s conclusion that the sale of

Samson to OnCourse was an “entirety sale” for the purposes of determining

plaintiffs’ fee. (Docket 51 at p. 5).   They assert the sale did not include the real

property, owned by Black Earth, upon which Samson’s facility was located.          Id.

In response, plaintiffs argue the “disposition of Black Earth’s real estate is

immaterial” to the court’s finding that defendants breached the contract.

(Docket 52 at pp. 4-5). The court overrules the objection.

      The contract defines an entirety sale as the sale “of all or a substantial

portion or portions of the Assets in bulk[.]” (Docket 34-1 at p. 1). “Assets” are

defined in the contract’s exhibit A as:

      All machinery, equipment, tooling, accessories, facility assets and
      related tangible personal property, inventory, raw materials, work in
      process, intellectual property, accounts receivable and all other
      assets [and] [t]hat certain parcel or parcels of real property and
      improvements constituting [defendants’] premises commonly known
      as 1151 Industry Rd, Sturgis, South Dakota 57785.

Id. at p. 8. Samson sold all its “assets . . . including machinery, equipment,

inventory and Intellectual Property” to OnCourse. (Docket 34-12 at p. 1).



      10Plaintiffs
                 were entitled to the greater of $100,000 or a percentage of the
sale price. (Docket 34-1 at p. 3). Given the $1 million sale price, plaintiffs’
commission works out to $100,000. See infra Section III.C.
                                       14
Samson retained its accounts receivable and cash.      Id.   Black Earth, not a

party to the OnCourse sale contract, retained its real estate.   Id.

      The magistrate judge determined the Samson sale was an entirety sale

because it involved “substantially all” of Samson’s assets sold “in bulk,” as

required by the contract. (Docket 50 at pp. 22-23).     Upon de novo review, the

court agrees. In South Dakota, “[w]hen the language of a contract is plain and

unambiguous, it is [the court’s] duty to interpret it and enforce it as written.”

Edgar v. Mills, 892 N.W.2d 223, 231 (S.D. 2017) (internal citation omitted). The

contract’s unambiguous language does not require that a sale consist of all

assets to qualify as an entirety sale. Samson sold virtually all of its assets,

excluding only its accounts receivable and cash on hand, to OnCourse. By any

reasonable reading of the contract, the Samson sale is an entirety sale.

      Defendants’ argument conflates Samson and Black Earth, two separate

entities that independently agreed to the contract with plaintiffs. Samson

engaged in an unauthorized entirety sale of its assets to OnCourse, regardless of

whether Black Earth retained its real estate asset.   The magistrate judge did not

err in finding Samson’s sale was an entirety sale, as defined by the contract.

Defendants’ first legal objection is overruled.

            2.     Second objection

      Defendants’ second legal objection contests the magistrate judge’s finding

that plaintiffs were entitled to an entirety sale commission if the sale was

concluded “at any time within the . . . exclusive period[.]” (Docket 51 at p. 6).

                                        15
In their view, an entirety sale commission was only available if the sale took place

in the 60 days of Phase I. Id. at pp. 7-8. The court overrules the objection.

       Defendants conflate the contract’s phase and fee structures. The

contract divides the exclusivity period into Phase I, during which plaintiffs

agreed to seek out an entirety buyer, and Phase II, during which plaintiffs were to

conduct an asset auction. (Docket 34-1 at p. 1). The contract’s expenses

provision tracks the phase structure, referring to expenses incurred during the

“Entirety Sale phase” and the “Auction Phase,” indicating that the parties knew

how to link payment to the phase structure when desired.11       Id. at p. 3. But

the fee provision conspicuously refers only to methods of sale, not to phases.

Id.   Defendants must pay an entirety sale commission “[w]ith respect to all sales

or lease of Assets consummated during or as a result of the Entirety Sale[.]”    Id.

(emphasis added). The fee provision does not refer to the phases established for

division of plaintiffs’ work. Instead, by use of the word “all,” the provision

requires defendants to pay the commission for any transaction taking place

through an entirety sale within the exclusivity period.

       In their summary judgment briefing, defendants argued any ambiguity in

the fee provision should be construed in their favor, since plaintiffs drafted the

contract. (Docket 40 at pp. 6-7). No party informed the court who drafted the

contract. Even taking defendants’ assertion as true, “[a]mbiguity requires more

       11Thecontract’s services and offering procedure provisions also refer to the
phase structure, strengthening the court’s conclusion that the absence of the
phase structure in the fee provision was intentional and meaningful. (Docket
34-1 at pp. 2-3).
                                        16
than mere disagreement: . . . . [A] contract is ambiguous only when it is capable

of more than one meaning when viewed objectively by a reasonably intelligent

person who has examined the context of the entire integrated agreement.”

Coffey v. Coffey, 888 N.W.2d 805, 809 (S.D. 2016) (internal quotation omitted).

The fee provision is not ambiguous. It makes clear that defendants must pay a

commission for “all sales . . . consummated during or as a result of the Entirety

Sale.” (Docket 34-1 at p. 3). The fee provision does not limit the commission to

entirety sales taking place during Phase I. The court need not resort to any

South Dakota canons of contract interpretation.

      Defendants’ second legal objection is overruled. Plaintiffs are entitled to

an entirety sale commission, as defined by the contract, as damages.

             3.    Third objection

      Defendants’ final legal objection argues the magistrate judge erred when

she held, in the alternative, that the parties mutually modified the contract to

permit plaintiffs to conduct an entirety sale during Phase II. (Docket 51 at

pp. 6-7) (citing Docket 50 at pp. 25-28).     They assert the record does not show

evidence of their consent to modify the contract.     Id. at p. 7. Although its

ruling has little effect, the court sustains the objection.

      “[C]ontractual rights and remedies may be modified or waived by . . .

conduct” subsequent to the execution of the original contract.     Hofeldt v.

Mehling, 658 N.W.2d 783, 787 (S.D. 2003) (citing Moe v. John Deere Co., 516

N.W.2d 332, 335 (S.D. 1994)). “[S]ubstitution or modification of a contract

                                         17
cannot be effected by the sole action of one of the parties to it.   The consent of

both is required to alter or supplant a contract fairly made.”   Ahlers Bldg.

Supply, Inc. v. Larsen, 535 N.W.2d 431, 435 (S.D. 1995) (citations omitted).

Whether “the oral statements and conduct of the parties modif[ied] the written

agreement” is “a question of fact.”   Moe, 516 N.W.2d at 336.

      The R&R pointed to record evidence showing plaintiffs explained in weekly

reports that scheduling an auction could motivate potential entirety sale buyers.

(Docket 50 at pp. 25-27).   In an e-mail response to plaintiffs’ sixth weekly

report, defendant Price agreed to “set[] up an auction timeline” but also stated

“[a] sale is preferred[.]” (Docket 34-9 at p. 3). The R&R does not discuss any

other action by a defendant which could be construed as consenting to a

contract modification.

      The record is not nearly one-sided enough for the court to find as a factual

matter that the parties modified the contract to allow for a Phase II entirety sale.

While defendant Price certainly consented to an auction, the contract expressly

envisioned that an auction would take place during Phase II if necessary. The

court cannot say defendant Price’s preference for an entirety sale—expressed in

a single e-mail that contains no reference to the contract—constitutes consent to

modification. A fact finder would be entitled to make that inferential leap, but

the court cannot do so in summary judgment proceedings.

      In any event, the court already found plaintiffs are entitled to an entirety

sale commission.    See supra Section III.B.2.   It does not matter that the sale

                                         18
took place during Phase II. Whether the parties modified the contract has no

bearing on plaintiffs’ damages. Defendants’ third legal objection is sustained.

      C.      Plaintiffs’ damages

      Defendants did not object to the magistrate judge’s findings that plaintiffs

were entitled to $23,853.03 in expenses under the contract. (Docket 50 at

p. 19). The court adopts the R&R on this point. As noted above, plaintiffs are

also entitled to an entirety sale commission.   See supra Section III.B.2. With a

$1 million sale price, the commission works out to $100,000.12 In total,

plaintiffs are entitled to $123,853.03 in damages on their breach of contract

claim against Samson.

      Plaintiffs also request pre- and post-judgment interest. (Docket 35 at

p. 8). A federal statute authorizes the court to award post-judgment interest.

28 U.S.C. § 1961(a). Interest shall begin to accumulate when the court enters

judgment after resolving the remaining claims. See infra Section III.D.

      In South Dakota, an entity “entitled to recover damages . . . is entitled to

recover interest thereon from the day that the loss or damage occurred, except

during such time as the debtor is prevented by law, or by act of the creditor, from

paying the debt.” SDCL § 21-1-13.1. “Prejudgment interest is mandatory[.]”

Casper Lodging, LLC v. Akers, 871 N.W.2d 477, 499 (S.D. 2015), abrogated on


      12The  contract entitles plaintiffs to the greater of $100,000 or a percentage
of “aggregate gross sale proceeds.” (Docket 34-1 at p. 3). Samson was sold for
$1 million. (Docket 34-12 at p. 1). $100,000 is greater than the percentage
based fee allowable under the contract. Even if Samson’s sale price was later
lowered to a total of $940,000, plaintiffs would still be entitled to $100,000.
                                           19
other grounds by Magner v. Brinkman, 883 N.W.2d 74, 79 (S.D. 2016). The

date of breach is not necessarily the day that the loss or damage occurred for

purposes of SDCL § 21-1-13.1. Id. at 500; see also Orion Fin. Corp. of S.D. v.

Am. Foods Grp., Inc., 281 F.3d 733, 744 (8th Cir. 2002) (awarding, under South

Dakota law, prejudgment interest on breach of contract claim accruing from date

of payment demand).

       Plaintiffs did not demonstrate that their loss or damage occurred on the

date of breach.13 Without a date to serve as a calculation starting point, the

court cannot award prejudgment interest. Plaintiffs may separately move for

prejudgment interest with appropriate factual and legal support.

       D.      Remaining claims

       The magistrate judge recommended denying plaintiffs’ motion for

summary judgment on their breach of contract claim against Black Earth and on

their unjust enrichment claims against Samson and Black Earth. (Docket 50 at

pp. 14, 19). She also recommended granting summary judgment to defendant

Price on plaintiffs’ tortious interference with contract claim. Id. at pp. 30-34.

The parties did not object to these recommendations and the court adopts them

in full.

       Accordingly, plaintiffs’ unjust enrichment claims against Samson and

Black Earth, as well as their breach of contract claim against Black Earth,

       13Therecord does not disclose the date when Samson breached by first
entering into sale negotiations with OnCourse. The sale took place on
November 7, 2017, which may also serve as a breach date. (Docket 34-12 at
p. 17).
                                       20
survive summary judgment. Given the multiple remaining claims, the court will

not enter final judgment on the resolved claims under Federal Rule of Civil

Procedure 54(b) at this time.14

                                      ORDER

      For the reasons given above, it is

      ORDERED that defendants’ objections to the report and recommendation

(Docket 51) are sustained in part and overruled in part.

      IT IS FURTHER ORDERED that the report and recommendation (Docket

50) is adopted as modified by this order.

      IT IS FURTHER ORDERED that defendant Kenneth Price’s motion for

summary judgment (Docket 36) is granted.

      IT IS FURTHER ORDERED that plaintiffs’ motion for summary judgment

(Docket 33) is granted in part and denied in part.

      Dated March 10, 2020.

                                  BY THE COURT:

                                  /s/ Jeffrey L. Viken
                                  JEFFREY L. VIKEN
                                  UNITED STATES DISTRICT JUDGE




      14The   R&R cogently explains that the remaining claims are likely legally
insufficient, at least on the present factual record. (Docket 50 at pp. 14, 19). If
the parties do not promptly dispose of the remaining claims in some fashion, the
court may give notice under Federal Rule of Civil Procedure 56(f) of its intent to
sua sponte grant summary judgment.
                                          21
